DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Improper incorporated by reference


Regarding Applicant’s Specifications incorporating 2 pages of numerus incorporated by reference arts by merely stating “which are hereby incorporated by reference in their entireties” is improperly incorporated by reference.  When incorporating by reference, the original Specifications must provide written descriptive support for a citation to a particular reference by a specific journal, volume, and page number for the citation.  The general statement of “which are hereby incorporated by reference in their entities” is not sufficient.
  
BPAI says incorporation by reference requires "specific journal, volume, and page number for the citation"

Takeaway: A biotechnology patent application dealing with soluble protein mutants for treating melanoma referred to a non-patent article as "Ujvari et al., 2001." During prosecution, the Applicant amended the specification to include information from this article in order to overcome written description and indefiniteness rejections. The Examiner then objected to the amendment as new matter, finding that the specification's incorporation by reference was ineffective because the article was referred to only by author name and year. On appeal, the Ex parte Petrescu, BPAI 2011.)
	Applicant’s continuity data only shows a provisional Application 61/612,049, and a PCT application US18/67630 as it relates to this Applications.  However applicant’s specifications states “This application claims priority to U.S. provisional application number 62/612,049, filed December 29, 2017, the contents of which are incorporated herein by reference in its entirety. 
The present application is related to International Application  , filed December 
27, 2018 (Attorney Docket No.: 047437-0461769), U.S. Patent Application  , filed December 27, 2018 (Attorney Docket No.: 047437-0502426), International Application 
, filed December 27, 2018 (Attorney Docket No.: 047437-0461770), U.S. Patent Application        , filed December 27, 2018 (Attorney Docket No.: 047437-0502427), 
International Application    , filed December 27, 2018 (Attorney Docket No.: 047437- 0461772), U.S. Patent Application    , filed December 27, 2018 (Attorney Docket No.: 047437-0502428), International Application    , filed December 27, 2018 (Attorney Docket No.: 047437-0461773), U.S. Patent Application    , filed December 27, 2018 (Attorney Docket No.: 047437-0502429), International Application  , filed December 27, 2018 (Attorney Docket No.: 047437-0461774), U.S. Patent Application  , filed December 27, 2018 (Attorney Docket No.: 047437-0502430), International Application 

International Application    , filed December 27, 2018 (Attorney Docket No.: 047437- 0461777), U.S. Patent Application    , filed December 27, 2018 (Attorney Docket No.: 047437-0502432), International Application    , filed December 27, 2018 (Attorney Docket No.: 047437-0461778), U.S. Patent Application    , filed December 27, 2018 (Attorney Docket No.: 047437-0502547), International Application  , filed December 27, 2018 (Attorney Docket No.: 047437-0461815), U.S. Patent Application   , filed December 27, 2018 (Attorney Docket No.: 047437-0502549), International Application , filed December 27, 2018 (Attorney Docket No.: 047437-0461817), U.S. Patent Application        , filed December 27, 2018 (Attorney Docket No.: 047437-0502551) and International Application     , filed December 27, 2018 (Attorney Docket No.: 047437- 0461818), which are hereby incorporated by reference in their entireties.” ”.  Additionally, there is no U.S. Patent numbers cited, only Applicants Attorney Docket Numbers.  The Office does not have access to Attorney’s docket Numbers. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breazeal US 20160193732 .

Based on MPEP 2111.04 “wherein”, Claims 1-7 are method claims comprising conditional statements of “wherein”.  Although all of the limitations have been addressed, not all of the conditional limitations must be addressed for a proper rejection.  Further regarding ‘wherein’ as in claim 1 “wherein the animatronic device is to be used to…” particularly “to be used to”; Examiner notes that no patentable weight can be given to limitations ‘wherein’ and “to be used to” as it relates to aspects of intended use.

Regarding claim 1, Breazeal discloses a method, implemented on a machine having at least one processor (hardware architecture 500 may be configured to include an electrical architecture based on a COTS processor from the embedded control and robotics space...", para [0131)); 

storage (PCD 100 makes use of data stored in local memory forming a part of PCD 100...", para (0137)); and 

a communication platform capable of connecting to a network for activating an animatronic device (the PCD 100 may be configured to connect to external networks through one or more data connections.", para [0155]; abstract, para [0037));

comprising: detecting proximity of a user device (As used herein, “environment” refers to the physical environment of a user within a proximity to the user sufficient to allow for observation of the user by the sensors of a PCD.", para (0037); Further, the PCD may detect the UUID broadcasted in the Discovery Channel of BLE enabled devices and decode personal data associated with the device user. The PCD may use the obtained identity and personal data to gather additional personal information from Social networking sites like Facebook, Twitter, LinkedIn, or similar. The PCD may announce the presence and identity of the people detected in its near or far field communication range along with a display of the constructed personal profile of the people.", para (0458)); and


awaking an animatronic device from an inactive state upon the detection of the proximity of the user device, (The PCD may announce the presence and identity of the people detected in its near or far field communication range along with a display of the constructed personal profile of the people."; para (0458) Also connecting other devices para (155); network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between the PCD 100 and an associated mobile device), non-verbal and/or social cues, and active prompting to deliver messages that would otherwise be lost in the noise of multiple, crowded message channels. para (436); If a stranger is in line of sight or detected via voice, the PCD may go into passive awareness mode.  If it detects interest from the stranger, it should introduce itself without being repetitive. para (460))  

wherein the animatronic device is to be used to conduct a dialogue with a user of the user device (The PCD 100 may have several wake up animations corresponding to verbal or tactile 'wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example., para (0452)).

Regarding claim 2, Breazeal discloses the method of claim 1. Breazeal further discloses, wherein the proximity of the user device is detected via at least one of contactless proximity detection (Thus, a network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between the PCD 100 and an associated mobile device, para [0436));

event driven proximity detection (The PCD 100 may have several wake up animations corresponding to verbal or tactile 'wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example., para [0452)); 

physical contact proximity detection (The PCD 100 may have several wake up animations corresponding to verbal or tactile 'wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example, para [0452)); and electrical proximity detection The PCD 100 may have several different animations corresponding to “wake up” Verbal or tactile commands or other audiovisual events or turning the power on/connecting a power source when it has been asleep or off for <=48 hours.", para (0450)).

Regarding claim 3, Breazeal discloses the method of claim 2. Breazeal further discloses, wherein the contactless proximity detection is based on at least one of: a magnet present on the animatronic device so that when the proximity of the user device causes a magnetic response; near field communication (NFC); radio frequency identification (RFID); and wireless network detection (Thus, a network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between the PCD 100 and an associated mobile device. para [0436]; para (0037)).

Regarding claim 4, Breazeal discloses the method of claim 2. Breazeal further discloses, wherein the event driven proximity detection includes at least one of: detecting a pre-defined auditory event (The PCD 100 may have several wake up animations corresponding to verbal or tactile 'wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example., para [0452)); detecting a pre-defined visual event; and detecting a re-defined event in multimodal domain.

Regarding claim 5, Breazeal discloses the method of claim 2. Breazeal further discloses, wherein the physical contact proximity detection is at least one of: one of: a touch of a designated area by the user and/or the user device (The PCD 100 may have several wake up animations corresponding to verbal or tactile 'wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example ., para [0452)); an insertion of an object into a designated area; and a connection via a physical connection.

Regarding claim 6, Breazeal discloses the method of claim 2. Breazeal further discloses, wherein the electrical proximity detection includes at least a cable connection; and a hardware connection (The PCD 100 may have several different animations corresponding to 'wake up' Verbal or tactile commands or other audiovisual events or turning the power on/connecting a power source when it has been asleep or off for <=48 hours, para (0450]).

Regarding claim 7, Breazeal discloses the method of claim 1. Breazeal further discloses, wherein the animatronic device comprises a head portion If the PCD 100 is tapped on the head independent of any kind of prompt…, para [04581); and 

a body portion (The eyes of the PCD 100 may appear to be fixed on a single point while the body of the PCD 100 may be playing a separate animation…, para [00961); 

wherein the head portion of the animatronic device is in a rest position in the inactive state and is erected when the animatronic device is awakened (The PCD 100 may have a single, distinct “powered off” pose, as well as some different animation sequences that lead it to that pose when it is turned off., para [0450); The PCD 100 may be programmed to attempt to improve the sensed mood of the user through a combination of speech, lighting, movement, and sound effects.  Further, the PCD social code may provide for the ability to build rapport with the user.  i.e. mirror behavior, mimic head poses, etc. para (147)  297; ).

Regarding claim 8, claim 8 is rejected using the same rejections as made to claim 1 in addition to the additional rejections listed.  
Regarding claim 8, Breazeal discloses machine readable and non-transitory medium having information recorded thereon for activating an animatronic device, wherein the information, when read by the machine, causes the machine (The methods and systems described herein may be deployed in part or in whole through a machine that executes computer Software, program codes, and/or instructions on a processor., para [04981); 

to perform the following: detecting proximity of a user device (As used herein, “environment” refers to the physical environment of a user within a proximity to the user sufficient to allow for observation of the user by the sensors of a PCD., para [0037]; "Further, the PCD may detect the UUID broadcasted in the Discovery Channel of BLE enabled devices and decode personal data associated with the device user. The PCD may use the obtained identity and personal data to gather additional personal information from Social networking sites like Facebook, Twitter, Linkedln, or similar. The PCD may announce the presence and identity of the people detected in its near or far field communication range along with a display of the constructed personal profile of the people. para [0458)); and

('The PCD 100 may have several wake up animations corresponding to verbal or tactile “wake up” commands or turning the power on after more than 3 hours
asleep or off between 11 pm and 11 am local time, for example.", para [04521); 

wherein the animatronic device is to be used to conduct a dialogue with a user of the user device (As noted, visual, auditory and tactile sensations may be conveyed by PCD 100 to the user. For example, audio output device may be used to output Sounds, alarms, music, Voice instructions and the like and to engage in conversation with a user. para [02761).

Regarding claim 9, Breazeal discloses the medium of claim 8. Breazeal further discloses, wherein the proximity of the user device is detected via at least one of contactless proximity detection (Thus, a network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between the PCD 100 and an associated mobile device, para [04361); 

event driven proximity detection (''The PCD 100 may have several wake up animations corresponding to verbal or tactile “wake up” commands or turning the. power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example., para [04521); 

physical contact proximity detection (The PCD 100 may have several wake up animations corresponding to verbal or tactile “wake up” commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example. para [04521); and 

electrical proximity detection ("The PCD 100 may have several different animations corresponding to “wake up” Verbal or tactile commands or other audiovisual events or turning the power on/connecting a power source when it has been asleep or off for <=48 hours.", para [04501).

Regarding claim 10, Breazeal discloses the medium of claim 9. Breazeal further discloses, wherein the contactless proximity detection is based on at least one of: a magnet present on the animatronic device so that when the proximity of the user device causes a magnetic response; near field communication (NFC); radio frequency identification (RFID); and wireless network detection ("Thus, a network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between the PCD 100 and an associated mobile device", para [0436]; para [00371).

Regarding claim 11, Breazeal discloses the medium of claim 9. Breazeal further discloses, wherein the event driven proximity detection includes at least one of: detecting a pre-defined auditory event ("The PCD 100 may have several wake up animations corresponding to verbal or tactile 'wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [0452)); detecting a pre-defined 

Regarding claim 12, Breazeal discloses the medium of claim 9. Breazeal further discloses, wherein the physical contact proximity detection is at least one of: a touch of a designated area by the user and/or the user device ("The PCD 100 may have several wake up animations corresponding to verbal or tactile ·wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [04521); an insertion of an object into a designated area; and a connection via a physical connection.

Regarding claim 13, Breazeal discloses the medium of claim 9. Breazeal further discloses, wherein the electrical proximity detection includes at least one of: a cable connection; and a hardware connection ("The PCD 100 may have several different animations corresponding to “wake up” Verbal or tactile commands or other audiovisual events or turning the power on/connecting a power source when it has been asleep or off for <=48 hours.", para [0450]).

Regarding claim 14, Breazeal discloses the medium of claim 8. Breazeal further discloses, wherein the animatronic device comprises a head portion ("If the PCD 100 is tapped on the head independent of any kind of prompt..." para [04581);

and a body portion (''The eyes of the PCD 100 may appear to be fixed on a single point 
while the body of the PCD 100 may be playing a separate animation..." para [0096)); 

wherein the head portion of the animatronic device is in a rest position in the inactive state and is erected when the animatronic device is awakened ("The PCD 100 may have a single, distinct powered off pose, as well as some different animation sequences that lead it to that pose when it is turned off.", par a [04501). 

Regarding claim 15, claim 15 is rejected using the same rejections as made to claim 1 in addition to the additional rejections listed.  
Regarding claim 15, Breazeal discloses a system for activating an animatronic device, comprising: a presence detector configured for detecting proximity of a user device ("As used herein, .environment. refers to the physical environment of a user within a proximity to the user sufficient to allow for observation of the user by the sensors of a PCD.", para [0037]; "Further, the PCD may detect the UUID broadcasted in the Discovery Channel of BLE enabled devices and decode personal data associated with the device user. The PCD may use the obtained identity and personal data to gather additional personal information from Social networking sites like Facebook, Twitter, linkedIn, or similar. The PCD may announce the presence and identity of the people detected in its near or far field communication range along with a display of the constructed personal profile of the people.", para [0458]); and 

a robot head configuration unit configured for awaking an animatronic device from an inactive state upon the detection of the proximity of the user device ("The PCD 100 may have several wake up animations corresponding to verbal or tactile .wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [0452]); 

wherein the animatronic device is to be used to conduct a dialogue with a user of the user device ("As noted, visual, auditory and tactile sensations may be conveyed by PCD 100 to the user. For example, audio output device may be used to output Sounds, alarms, music, Voice instructions and the like and to engage in conversation with a user.", para [0276]).

Regarding claim 16, Breazeal discloses the system of claim 15. Breazeal further discloses, wherein the presence detector comprises: a contactless proximity detector configured for detecting presence based on contactless proximity detection ("Thus, a network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between the PCD 100 and an associated mobile device", para [0436]); 

an event driven proximity detector configured for detecting presence based on event driven proximity detection   ("The PCD 100 may have several wake up animations corresponding to verbal or tactile .wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [0452]); 

a physical proximity detector configured for detecting presence based on physical contact (The PCD 100 may have several wake up animations corresponding to verbal or tactile .wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [0452]); and 

an electrical proximity detector configured for detecting presence via electrical proximity detection (The PCD 100 may have several wake up animations corresponding to verbal or tactile .wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [0452]);.


Regarding claim 17, Breazeal discloses the system of claim 16. Breazeal further discloses, wherein the contactless proximity detection is based on at least one of: a magnet present on the animatronic device so that when the proximity of the user device causes a magnetic response; near field communication (NFC); radio frequency identification (RFID); and wireless network detection ("Thus, a network of social robots can use biometric recognition, tracking, physical presence (such as based on a link between the PCD 100 and an associated mobile device", para [0436]).

Regarding claim 18, Breazeal discloses the system of claim 16. Breazeal further discloses, wherein the event driven proximity detection includes at least one of: detecting a pre-defined auditory event (''The PCD 100 may have several wake up animations corresponding to verbal or tactile.wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [0452]); 



Regarding claim 19, Breazeal discloses the system of claim 16. Breazeal further discloses, wherein the physical contact includes at least one of: a touch of a designated area by the user and/or the user device (''The PCD 100 may have several wake up animations corresponding to verbal or tactile .wake up' commands or turning the power on after more than 3 hours asleep or off between 11 pm and 11 am local time, for example.", para [0452]); an insertion of an object into a designated area; and a connection via a physical connection.

Regarding claim 20, Breazeal discloses the system of claim 16. Breazeal further discloses, wherein the electrical proximity detection includes at least one of: a cable connection; and a hardware connection ("The PCD 100 may have several different animations corresponding to .wake up' Verbal or tactile commands or other audiovisual events or turning the power on/connecting a power source when it has been asleep or off for <=48 hours.", para [0450]).

Regarding claim 21, Breazeal discloses the system of claim 15. Breazeal further discloses, wherein the animatronic device comprises a head portion ("If the PCD 100 is tapped on the head independent of any kind of prompt...", para [0458]); and 

a body portion (''The eyes of the PCD 100 may appear to be fixed on a single point while the body of the PCD 100 may be playing a separate animation...", para [0096]); 

wherein the head portion of the animatronic device is in a rest position in the inactive state and is erected when the animatronic device is awakened ("The PCD 100 may have a single, distinct .powered off pose, as well as some different animation sequences that lead it to that pose when it is turned off.", para [0450]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/SIHAR A KARWAN/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664